Scott Tyler Shelby v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-072-CR





SCOTT TYLER SHELBY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Scott Tyler Shelby appeals from his conviction for felony assault causing bodily injury to a family member.  According to the trial court’s judgment, Appellant was convicted upon his plea of guilty, and his punishment was assessed at ten years’ confinement and a $700 fine.  The trial court suspended the imposition of the confinement portion of the sentence, placing Appellant on community supervision for seven years.  Appellant filed a timely notice of appeal.

The trial court’s certification states that this is a plea-bargain case and that Appellant has no right to appeal.  Accordingly, we informed Appellant’s appointed counsel by letter on March 18, 2005 that this court would dismiss the appeal unless Appellant or any party showed grounds for continuing it.
(footnote: 2)  We received no response.  Consequently, we dismiss this appeal.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  May 12
, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(a)(2), 25.2(d).


3:See
 
Tex. R. App.
 P. 25.2(d), 43.2(f).